Title: To George Washington from William Heath, 18 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands April 18th 1782
                        
                        Enclosed is Just come to hand with the person who was Sent up a few Days Since a Deserter from the Enemy on
                            their late excursion to Haverstraw. I have the honor to be with the greatest respect your Excellencys most Obedt Sert
                        
                            W. Heath
                        
                    